Title: To Thomas Jefferson from William Lambert, 4 October 1822
From: Lambert, William
To: Jefferson, Thomas


Sir,
City of Washington,
October 4th 1822.
The inclosed Table being constructed with great care, and on correct principles, may be usefully applied at the University, or Seminary of learning near Charlottesville. On that supposition, I take the liberty to present it to the President of that Seminary, or such professor as you may think proper.I have the honor to be, with great respect, Your most obedt Servant,William Lambert.